Title: To Thomas Jefferson from William Jones, 16 March 1807
From: Jones, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. 16th March 1807
                        
                        On the 13th. I enclosed to you a letter I had received from the Havanna, and the same motive suggests the
                            propriety of communicating the following extract of a letter I have this instant received from the same person and place
                            dated the 23d ulto. viz. “I yesterday informed you of an order from his C. Majesty by way of New Providence to the
                            government of this Island, stating that whenever the Americans shall dispossess the Spaniards of any part of the disputed
                            territory of Louisiana all property belonging to them shall be immediately embargoed for the Kings pleasure—The source
                            from whence this news comes leaves it unquestionable”
                  I am very respectfully and Sincerely yours
                        
                            Wm Jones
                            
                        
                    